Case 1:18-cv-05680-LDH-SJB Document 45-3 Filed 06/20/19 Page 1 of 16 PageID #: 391




                     EXHIBIT C
6/11/2019
        Case                              The Score
                1:18-cv-05680-LDH-SJB Document      - Believer
                                                 45-3          Magazine
                                                            Filed       :: Reader View
                                                                   06/20/19        Page 2 of 16 PageID #: 392


              believermag.com



              The Score - Believer Magazine
              SE

              34-44 minutes



              1.

              Lissette told me she was never very sexual with her husband. “In fact when we were first together we

              only had sex maybe twice a day.”


              I’ll let the absurdity of the statement stand for itself. You just have to remember how fragile she is. I have

              to always remember it, and how fragile I am. We met in a café in Berkeley fifteen months ago, when she

              was still married. She was reading a fantasy book and I wasn’t reading anything. We loved each other

              with one foot out the door. Or we loved passionately, recklessly. We loved like we didn’t care if we lived

              or died or what the world looked like a week from tomorrow. And then we woke up bored, looked around

              for who else might be in the room. And she whispered softly in my ear, “We’re doomed. It will never

              work.”


              2.

              This is not an essay about breaking up with my girlfriend. I was leaning against a closed restaurant

              when I started to write this. Lissette wasn’t even home yet; she was still out in the desert celebrating the

              Burning Man festival. I was reading a book about Theo van Gogh, the filmmaker killed by an Islamic

              fundamentalist in Amsterdam. I had quit taking speed for the most part but only because it didn’t work

              anymore. I couldn’t focus and I was running out of money and I kept making plans and then giving up. I

              checked out war zones and interviewed celebrities and politicians but none of it mattered.


              This is right now I’m talking about.


              Around this time I was in New York and I got in bed with a twenty-three-year-old volunteer with long,

              thick red hair. I thought she was Russian but she said she was Spanish. She was just very pale. I

              couldn’t figure out what to do with her breasts. We were in bed half-naked and it was like this dead end.

              It was 2006, two months before the midterms. I could have gone for the belt on her jeans but I had no

              intention of doing that. I had wanted her but I had no idea what I wanted from her. I kept asking myself

              what all of it meant but you can’t ask yourself a question like that and expect any kind of answer.


chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                              1/15
6/11/2019
        Case                                The Score
                  1:18-cv-05680-LDH-SJB Document      - Believer
                                                   45-3          Magazine
                                                              Filed       :: Reader View
                                                                     06/20/19        Page 3 of 16 PageID #: 393
              Around this time I saw a woman walking down Valencia Street in San Francisco wearing a purple

              nightdress. She was limping, holding the hand of some punk rocker, staggering past the coffee shop.

              She was almost glamorous except I was in the Mission and in the Mission nobody is glamorous except

              the kids in the street gangs with their smooth brown skin and blue scarves hanging out of their back

              pockets.


              Around this time I went to dinner with a woman, a sex worker, someone I used to date, someone I dated

              briefly. I always date briefly and I always date sex workers because they’re the only ones who

              understand desire without sex. Real desire. Raw and unattainable and without purpose. Desire that

              ends there, all-consuming, for nothing. We ended up at the back of a restaurant called Delfina and I told

              her I was having money problems and couldn’t afford a fancy dinner.


              She said, “Don’t worry.”


              This particular woman had been raped by her father and one day a client came to her. The client looked

              just like her father. She tied the client to a wooden cross, screwed clamps onto his nipples, and beat him

              until his back was bleeding. The man begged to see her again but she refused. Or something like that. I

              told her I have dreams about my father where I’m holding his ears and screaming in his face. My father’s

              old and crippled now. I haven’t spoken to him in years. She said another time, earlier, she was in Florida

              and she was crying and her husband threw her in the closet with a shotgun and locked the door. She

              should just kill herself, he said. That’s when she knew it was over between them.


              I held her hand under the table. She has hard palms, strong fingers. She had one more client so I

              walked her back and we laid on her couch for a couple of minutes.


              *


              I was just back from Connecticut, where a bunch of true believers were working eighteen hours a day to

              elect a businessman worth $300 million to the Senate. They were against the war and he was against

              the war. I thought, “This man has hired and fired people.” That’s not a statement on his character so

              much as a basic truth. Win or lose, they would all be disillusioned, particularly if he won. They would go

              home crying.


              This was at least half my problem. I was jealous of these people. Their youthful idealism. Even the ones

              who were older than me. I’ve worked for politicians. I’ve been a believer. They’ve never failed to make a

              fool out of me and break my heart.


              And that’s what I was thinking about, the intersection of the half-naked girl, the sex worker with the dark

              past, and the new politics. But the only place these things met was at me and I was sitting against what

chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                           2/15
6/11/2019
        Case                                The Score
                  1:18-cv-05680-LDH-SJB Document      - Believer
                                                   45-3          Magazine
                                                              Filed       :: Reader View
                                                                     06/20/19        Page 4 of 16 PageID #: 394
              used to be a Kentucky Fried Chicken trying to figure out what to do with my life. I was tired of having

              breakdowns, bored with perpetually standing at the edge of a panic attack. This is now I am talking

              about. I was going to have to do something but I wasn’t sure what.


              3.

              When Burning Man was over Lissette called me from Reno. Not immediately, a couple of days later.


              She said she didn’t want to come home. She was having such a good time. She had that desert voice.

              The I don’t care about you voice. It was like a challenge. “I had such a good time,” she said. She said

              she met a guy who is going to teach her how to weld and blow glass. She said she met a guy who is

              coming to San Francisco to work in the prison and told him he could live with her for a couple of months

              in her studio in the Tenderloin.


              She told me all this from inside a hotel room where she was staying with one of her clients. A client had

              driven her out to the desert and another client was driving her home. Lissette worked as a dominatrix. In

              San Francisco they pay $150 an hour for her attention, plus tip. On the open roads of Nevada, littered

              with the occasional casino, they had her all to themselves for the price of gas. They were happy for her

              time but I was less excited. I felt pushed away by this idealized version of herself. This insistence on

              being happy, even if it was true. She had made promises to herself out on the playa. Promises that

              included making more art, spending more time with her son, and worrying less about what I thought.

              She promised herself she would be happy, forgiving, and carefree. Then she danced in front of the fire.


              *


              When I saw her she wore a T-shirt she’d just bought at Target and black underwear and sat at her desk

              with one leg tucked beneath her. Her windows were frosted and closed but from the top of them I could

              see some of the buildings in Union Square.


              “I wish I had been at Burning Man with you,” I said, and she called me a liar.


              We talked about her happiness. How she had never been happy with me since we got back together.

              How we never did anything together. We had been dating for over a year now. I asked her if she fucked

              anybody in the desert and she said no. She’d had a platonic boyfriend out there and at one point they’d

              sat near the end of the playa, where the mountain rises suddenly, and talked about what might have

              been.


              I thought of how last year New Orleans had flooded during Burning Man and people had been dancing

              in the desert while Jefferson Parish was guarding its bridges with shotguns and people were dying in the


chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                         3/15
6/11/2019
        Case                              The Score
                1:18-cv-05680-LDH-SJB Document      - Believer
                                                 45-3          Magazine
                                                            Filed       :: Reader View
                                                                   06/20/19        Page 5 of 16 PageID #: 395
              New Orleans Convention Center.


              Lissette said she decided to break up with me while she was in the desert. She was staying in a tent

              village when she made her decision. To make sure she didn’t go back on it she fucked three men and

              then took two hits of ecstasy and acid. This was different from what she had told me earlier, but I guess

              she was waiting for her moment.


              We were lying in her bed. “I’m waiting for you to talk me out of it,” she said.


              “How would I do that?” I asked.


              “I take it back. I don’t want to break up with you. I love you.”


              “Do you take back fucking those other guys?” I asked. Her leg was over my leg and she’d pulled my

              shirt off. I kept grabbing her ass, squeezing. She has the greatest ass I’ve ever seen. Even when I

              thought about her fucking other men all I saw was her ass jiggling up and down and how good that

              looked.


              “Just give me a month,” she said and I asked her why she thought that would work and she said she

              needed people to suffer for her and if I would do this then she would know I was suffering and then she

              would love me and I would feel safe and then I wouldn’t be distant from her anymore and everything

              would be fine.


              I told her I didn’t know. I told her I needed to think about it. I wanted to have sex then. She started

              playing with my nipple, biting me. I reached between her legs, slid a finger inside her. “Tell me you’ll see

              me again,” she said. It was totally unfair but fair had nothing to do with it. I thought it had to be possible

              for me to have a real relationship. The kind people have in magazines, that “fulfill” and “facilitate.” This

              had to be open to me though I’d never experienced anything like it.


              I almost said yes but I didn’t. I said, I don’t really care who you fucked out in the desert. The desert is the

              desert. I know about the music, the lights, and the pills. I’m glad you had a good time. It was probably

              the greatest display of disposable art ever assembled. Fuck whoever you want. But then I thought, I am

              in bed with a crazy person and she tried to hurt me and she would try again. She was aiming an

              elephant gun at my heart. So I said give me a day to think about it and that’s how she knew it was over.


              “You’re breaking up with me,” she said.


              “That’s ridiculous,” I said.




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                               4/15
6/11/2019
        Case                              The Score
                1:18-cv-05680-LDH-SJB Document      - Believer
                                                 45-3          Magazine
                                                            Filed       :: Reader View
                                                                   06/20/19        Page 6 of 16 PageID #: 396
              When I left her apartment the Tenderloin was full of fog. It floated near my kneecaps. The air was cool

              and wet and it wasn’t totally dark. There were drug dealers and college students in front of the red and

              green flag of the taqueria. Forty thousand people had gone to the desert carrying art to burn and pills. A

              spontaneous, impermanent city.


              She would call and say it was over. She would send me a note detailing all the time we’d been together

              and she had felt alone. Sitting on a bar stool later that night I felt the floor shift beneath me. I felt

              profoundly fucked up and sad that I hadn’t spent the night with her. I wanted to tell my friends about it. I

              would build up to the punch line: “And then she fucked three guys just to make sure she didn’t go back

              on it. And then, get this, she tried to go back on it anyway.”


              Would I tell them that? Would I mention that she had actually told the men why she was fucking them

              and they had fucked her anyway?


              4.

              I think everybody has an Andy Warhol story. I grew up in Chicago. When I think about Andy Warhol I

              think about the Kelly house on Sacramento Street. The father was dead and the oldest of three children

              had moved out. The younger son was trying to destroy himself and the daughter was wrecked by the

              loss of her father. The place was filled with junkies and house thieves, people I had known all my life. It

              was like a contained plague. There was shit coming up over the rim of the toilet. There was also this

              vicious dog that had to be kept locked in the daughter’s room upstairs. People were sleeping

              everywhere and some of the people were very beautiful. Particularly Justin, who slept with everybody,

              boy or girl.


              There was also Maria, Justin’s girlfriend and my first love, who was beautiful and tragic. Her

              grandmother had kept her locked in the closet and sent her door to door begging for heroin money when

              she was only ten or eleven years old. She used to call me crying, saying she had been masturbating

              with the vacuum cleaner and she couldn’t stop and her thighs were all bruised. Or she would tell me she

              had walked down to the gas station at night in her underwear and heels. Everything about her screamed

              “rape me.” I loved her but I didn’t know what to do about it. We had met in the group homes when we

              were just fourteen. We had tried for years to find some meeting point where we could comfort each

              other but we both wanted basically the same things and what we needed was someone who wanted

              something different.


              Sometimes I would sleep with Justin too. He would wrap around me so tight, like an octopus. I think he

              slept with everybody that way but I never knew if he was doing it for my benefit or his own. He had long



chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                            5/15
6/11/2019
        Case                                The Score
                  1:18-cv-05680-LDH-SJB Document      - Believer
                                                   45-3          Magazine
                                                              Filed       :: Reader View
                                                                     06/20/19        Page 7 of 16 PageID #: 397
              black hair and wiry arms. When he wore makeup he looked like a dragon woman.


              When everything was really going down at the Kelly house I had already left for college 150 miles south

              of the city. But I couldn’t stay away. I came up every weekend. I wasn’t even getting high then, I spent

              six years clean and sober, I just didn’t want to be alone. And that’s what the Kelly house was really

              about. It was about not being alone. The filth and the drugs were secondary.


              It was just like Warhol’s factory in New York, except it was on the North Side of Chicago, the drugs were

              cheaper, and nobody was ever going to be famous.


              *


              I recently met Ted from the old neighborhood. He was just walking down the street. Turns out we live in

              the same neighborhood on the edge of San Francisco. I’m pushing thirty-five now and he’s pushing

              forty. He asked what I was up to and I almost started crying. I didn’t have a good answer. Of course I

              was up to things; I was writing this essay for example. I was also working on a screenplay and an oral

              history of myself. So that’s what I told him. But I got kind of choked because it also wasn’t true. I wasn’t

              doing anything. The true answer would have been something like: “I’m drowning.” Or, if I was feeling

              optimistic, I might have said, “I’m recovering.” Same thing really. He asked if I would be getting on the

              campaign. There were all these races coming up, elections to be held. I said no, not this year. What else

              could I say about it? I didn’t want to leave the city. I didn’t want to see another town, another strip mall,

              another campaign office. I didn’t want to be anywhere where I was unfamiliar with the public

              transportation. In fact, I didn’t want to go anywhere that wasn’t directly on the route between where I

              lived and where I worked.


              I first met Ted at least fourteen years ago when he was bartending in the Heartland Café and I was just

              out of college starting to shoot heroin and strip in the gay bars. Back then he was directing plays at this

              small storefront theater. He was older than I was, not part of my social group, and seemed to have his

              shit together. He was basically slumming. He came from a good family. His father was an airline

              executive and owned a penthouse in New York with an atrium. He had been to NYU for dramatic writing.

              A friend of the family had made a phone call to get him in. One time he slept with my friend Angel’s

              girlfriend and when Angel asked him why he did it Ted responded he did it because he was a writer and

              Angel punched him in the face.


              Now he’s the literary director of a large theater in San Francisco but we never see each other. I’ve been

              in San Francisco eight years already and we’ve seen each other maybe five times. His wife, he said,

              was at home working on a children’s book. They owned their own house and had a dog.



chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                             6/15
6/11/2019
        Case                              The Score
                1:18-cv-05680-LDH-SJB Document      - Believer
                                                 45-3          Magazine
                                                            Filed       :: Reader View
                                                                   06/20/19        Page 8 of 16 PageID #: 398
              He told me they were really happy and I didn’t doubt it. We didn’t talk for long. I was on the way to get

              some nails; I wanted to hang a painting. My ex-girlfriend’s slave had made it for me as a housewarming

              present. I had just moved into a cheaper apartment in a neighborhood where there were a lot of dogs

              and children and I was trying to make it livable. I kept thinking, “It’s OK, I’m not that far away from

              things.”


              “How about it all,” I thought. What was I up to, he had asked.


              5.

              After the Kelly house had come and gone, when I was just out of college, the world revolved around

              Michael Jordan and the Chicago Bulls. There was no politics. Bill Clinton was president and all I knew

              about him was that he was against welfare and he was putting a lot of people in jail. I would meet my

              friend Angel at the Beachwood and we would watch the games on the small TV there with Lisa the

              social worker and Pat the mailman. The bar owner lived in two rooms attached to the bar.


              It was the 1990s. It was Wicker Park. The junkies still shot on Milwaukee Avenue but the neighborhood

              was changing. Occasionally Angel and I did heroin, or stayed up all night snorting coke at Lisa’s

              apartment down the street, where she lived with her twelve cats and her broken mirrors. But what was

              really important was the Chicago Bulls.


              They could do anything and if things were really bad MJ would launch six three-pointers and score

              thirty-five points in the half. One season we won seventy-two games. They played incredible defense.

              They would swarm you, knock you off balance, smack the ball away. Scottie Pippen with those long

              arms and crossover dribble. B.J. Armstrong with his boyish good looks. He actually got voted onto the

              all-star team just because he had the fortune of passing the ball to Michael Jordan. There was Coach

              Phil Jackson and Tex Winter with his fabled triangle offense. Then Dennis Rodman came along pulling

              down fifteen rebounds a game and covered in tattoos. They had to take Dennis’s image off the facade of

              a building because it was causing traffic jams on I-94. I would see Dennis on Sunday nights when Liquid

              Soul played at the Double Door. He would lean against the wall near the stage. His birthday party was

              invitation-only at the Crobar. He fucked Madonna and married Carmen Electra during a Las Vegas

              bender. He was crazy. A couple of years earlier he was caught sitting in a truck in the stadium parking

              lot with a loaded shotgun under the seat.


              In the mid-’90s everything clicked. We beat Detroit and Portland and Phoenix and Utah and Orlando and

              New York and Houston. There were all these great players that were never going to wear the rings:

              Charles Barkley, Karl Malone, Patrick Ewing, and Clyde the Glide. There were all these teams that were



chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                         7/15
6/11/2019
        Case                              The Score
                1:18-cv-05680-LDH-SJB Document      - Believer
                                                 45-3          Magazine
                                                            Filed       :: Reader View
                                                                   06/20/19        Page 9 of 16 PageID #: 399
              good enough to win the championship but we wouldn’t let them. We won every year except when MJ left

              basketball to play minor league baseball and even that year we did good. We built a new stadium on the

              South Side with a statue of Michael in front. It was called the United Center but there was a petition to

              name it after Jordan’s father, who had been killed in a carjacking in North Carolina.


              Then I left Chicago for Los Angeles and basketball didn’t matter in the same way. Even though the

              Lakers now had Shaquille O’Neal, in the bars they left the music on. You could watch the game but you

              couldn’t hear it. People sat at tables talking over the music, explaining the screenplay they were writing

              or the film they were producing or the pilot they were acting in. There’s a lot of room in Los Angeles. The

              bars weren’t crowded enough. And then I stopped caring.


              Later I would decide that politics was the only game for adults, only to realize it wasn’t any different from

              a schoolyard, just a bunch of hurtful insults, character destruction, power grabbing, and coalition

              building. Meaningless, but with consequences. The worst of human nature on display under glass. But

              early in the new millennium I would follow it just like I had followed basketball. Reading charts,

              comparing scores, discerning who was on the rise and decline, remembering the stats, and rooting

              crazily, passionately, for my team.


              Later still I met Phil Knight, the man who founded Nike and revolutionized the celebrity endorsement. He

              tried to introduce me to Michael Jordan but I had to go on the radio that day to talk about the upcoming

              presidential election. I was just a friend of a friend but we hit it off. When we went out to dinner I would

              make jokes about picking up the tab and he would try to hand me the bill but I never took it.


              It’s only recently, when I’m reevaluating everything, that I realize somewhere in there I made a bad

              trade. Now I sometimes watch sports with friends but I get bored. They all have fantasy teams and

              they’re mostly only interested in how their own players do. I used to read the statistics in the

              newspapers but now it’s just guys in uniforms on a TV set. Most of the uniforms have a Nike swoosh.


              I’m jealous of my friends who follow sports. They read about football while I read about the war in Iraq.

              Of course they read about the war as well but they don’t follow events the same way. But I’m tired of the

              war in Iraq and the more shadowy war on terror. The propaganda and the he said, she said of the daily

              news cycle. I want to watch the athletes, the very essence of human ambition, gladiators in the stadium,

              the bright green turf or the smooth wooden slats. I want to see their long bronze arms extending, fingers

              reaching from somewhere inside that great huddle of men, all of them leaping in the air, grasping

              heroically for the ball. And I want to care about the score.


              6.

chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                             8/15
6/11/2019
       Case                              The Score
               1:18-cv-05680-LDH-SJB Document  45-3- Believer Magazine
                                                          Filed        :: Reader View
                                                                 06/20/19        Page 10 of 16 PageID #: 400
              I have more to say about my time in Los Angeles. Hollywood is an awful place and I wasn’t even in

              Hollywood, I was in Granada Hills, just off the Ronald Reagan Freeway. One day we had a bachelor

              party. There were strippers with an Indian bodyguard there, and an actor from Seinfeld. One of the

              strippers was drunk and she grabbed my hair and pulled my head back between her breasts and asked

              me to tell her she was beautiful. I told her she was and that possibly I was in love with her.


              Later the actor was doing shots off the woman’s chest. I remember wondering what he was so happy

              about. He was big and handsome and full of life and we were in this crappy house in the San Fernando

              Valley where everything was just awful dirt and smog. I was staying there, sleeping on a mattress on the

              floor and jerking off to a forced-feminization magazine someone had left in the bathroom. The magazine

              was filled with cartoons and stories of men being kidnapped by their girlfriends and fed hormone pills.

              There were dogs and I was always stepping in puddles of urine. The actor rented a house in the

              Hollywood Hills so things were nicer for him but I still couldn’t get it. He had just landed a part in the next

              Batman movie. I wished I could be happy like that.


              At some point the bridegroom got upset and then there was violence, the Indian rushing the strippers

              out the door, the rest of us hanging on to the groom by his limbs. What did anybody expect from us?

              Violence was all we knew. That guy from Seinfeld never came around again. Everybody else left Los

              Angeles or got into porn. The ones that stayed pushed barbells in strip malls and worked on their cars in

              front of pale ranch houses and their lawns filled with so many tools and parts soon you couldn’t see the

              grass. They folded into the smog and the landscape and disappeared.


              I thought about Granada Hills watching the news the other night. A reporter had done an exposé on a

              real estate developer and he was back to do a follow-up. First the wife came and threw water at the

              camera. Then the developer arrived. He went right to the reporter and hit him in the face. He pulled back

              as far as he could and let go with this enormous swing. The reporter had his arms crossed and didn’t

              even try to block it. He was obviously a coward. They fell to the ground and the cameraman just kept

              filming. When it was over the reporter’s face was swollen and covered in blood and the police were

              taking the real estate developer and his wife away in handcuffs. That’s what it’s like in Granada Hills,

              even though this happened in San Diego. Maybe it’s the same, all those low houses and so much sun.


              7.

              In better times, Lissette used to cut me. She would slice elaborate patterns into my shoulders and stick

              me with needles. My breathing would slow down when the pins went through me. It was like being on a

              raft. Everything would be OK. When we were first together she dug her keys into my back and carved a




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                               9/15
6/11/2019
       Case                              The Score
               1:18-cv-05680-LDH-SJB Document  45-3- Believer Magazine
                                                          Filed        :: Reader View
                                                                 06/20/19        Page 11 of 16 PageID #: 401
              series of Ls in my skin. The letters were deep and the cuts were ragged and for a while it didn’t seem

              like they would heal, but they did.


              I still have scars from my girlfriend before Lissette, who left three marks on my side with a scalpel.

              Before that I just had marks from a woman in Michigan who burned me with a cigarette on the back of

              my hands. Lissette decided to make an E out of the scars on my side, the first of ten letters. She kept a

              knife by my bed, a present from a client. It had a grip handle. She would tie me up and hold the blade

              against my throat. One time I was blindfolded and my chest was bleeding and I tried to kiss her, pushing

              up against the knife, which she held to my jugular.


              “You have no sense of self-preservation,” she said.


              It wasn’t true. I had a fantastic sense of self-preservation but it had left me for a while. I wasn’t sure if it

              would come back.


              Lissette used the knife to carve possession in my side but she spelled it wrong. She used only one s.

              When I told her I asked her not to be mad. “It’s ruined,” she said. Then we broke up. Then we got back

              together. She re-cut me, tried to fix it.


              It was such an obvious metaphor for our relationship I didn’t even want to think about it. It was like Jim

              Morrison dying in the bathtub or Ronald Reagan’s tax cuts. It meant exactly what you thought it meant.


              Between the cutting and the beating and the sex I could barely move. We would lie in bed for days until

              the sheets were covered in blood and lube. She would go home to her husband but she would be back

              before I ever recovered. I would try to keep her entertained so she wouldn’t leave without giving me my

              next fix.


              I thought of my friend who broke his leg playing football when we were younger and he was sitting on

              his bed in the hospital when they came in and wheeled him into the psych ward. His mother had him

              committed. I used to visit him. They had him in Northwestern, a nice hospital on the lake, much nicer

              than the place they put me when I was found with my wrist slashed sleeping in a hallway—a public

              hospital with shit smeared on the walls. That’s what it was like with Lissette. Like being locked in a room.

              I almost never went out. I missed my friends. I felt like there was nothing I could do.


              This is all I know about love.


              *


              After Lissette and I broke up I had to come to terms with my depression. For two years, ever since

              George W. Bush was reelected, I had been waiting for the right time to kill myself. When I thought about

chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                                10/15
6/11/2019
       Case                              The Score
               1:18-cv-05680-LDH-SJB Document  45-3- Believer Magazine
                                                          Filed        :: Reader View
                                                                 06/20/19        Page 12 of 16 PageID #: 402
              it I got so sad.


              The first time in my life I was really suicidal was when I was thirteen. My mother had just died and I was

              living on the streets and slashed my wrists. Then I did it again. I made about seven suicide attempts that

              year before I was locked up. I don’t think I would have been locked up but when they found me they

              asked where my parents lived. I said I didn’t know. My father had moved to the suburbs. Actually I had

              seen him that morning. He caught me sleeping in the house I grew up in, the house he still owned, the

              house he was trying to sell. When he found me he beat me up and shaved my head.


              Things got better after that. The state took custody. There was the mental hospital, then the group

              homes. I was completely divorced from culture in those days. In the group home we would watch Eddie

              Murphy movies and listen to house mixes, which didn’t interest me at all. I didn’t watch television. I read

              The Catcher in the Rye and thought it was the worst thing I’d ever seen. Who cared about Holden

              Caulfield? Who cared about rich people who stay in boarding schools and don’t know what to do with

              their lives? That wasn’t my environment.


              Of course, culture affected me more than I knew. Those house mixes would change music forever.

              There was a war on drugs going on and marijuana was getting more expensive. While Joan Didion was

              in El Salvador, crack was moving into the inner city with the help of the CIA and the administration’s ties

              to the Nicaraguan contras. It just appeared one day. Hard candy. Cocaine was out of our range but

              crack was the drug of the people. We would smoke the rocks in pipes made from pressure gauges and

              burn our lips.


              This was Harold Washington’s time, the first black mayor of Chicago, and all sorts of construction was

              going on in the South Side, where I lived. There were ribbons in front of buildings and blue and white

              signs with the mayor’s name. Washington actually lived in the same neighborhood as the group home,

              just closer to the lake. When he was reelected, a staff member who dealt drugs on the side took seven

              of us over there in the house van and we watched the mayor come out of his building and make a

              speech.


              This wasn’t what concerned me. I didn’t care about the mayor. Farrakhan was making his move at this

              time, coming down on the Jews, and his mosque was nearby. So was Jesse Jackson and the Rainbow

              Coalition. I was beat up in the Garfield train station by people wearing Adidas suits. They stole my gym

              shoes—Nikes—and I walked home in socks. It all came back to me in the waves of violence and social

              change that occur in the lowest strata of society, beneath the antennae of mainstream media coverage.

              We were as important as sand at the bottom of the ocean. We didn’t understand that it was the paths of

              the planets that control the tides. We were too far down to see anything but a thick, dark sky.


chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                           11/15
6/11/2019
       Case                              The Score
               1:18-cv-05680-LDH-SJB Document  45-3- Believer Magazine
                                                          Filed        :: Reader View
                                                                 06/20/19        Page 13 of 16 PageID #: 403
              8.

              The second time I was suicidal I was twenty-three years old and I’d just gotten out of the hospital

              following a massive heroin overdose. I’d gone from college to graduate school and made up with my

              father. When I came home to the room I rented near the university, the walls were all yellow and the

              ceiling was very low.


              I was in film school and we watched Godard and Truffaut. We saw Chaplin falling across the stage and

              the final frame of The 400 Blows and Crazy Pierrot trying frantically to put out the fire after he’s wrapped

              his head in brightly colored dynamite sticks and lit the wick.


              “How did you find me,” Anna Karina asks.


              “It was an accident,” Pierrot replies.


              We discussed Sissy Spacek and Martin Sheen in Badlands and who was the real criminal in M. The

              murderer, after all, couldn’t help himself. But what excuses the rest of us?


              I had spent eight days in the hospital following my hot shot. I’d had a stroke, or a seizure. There were

              strange boils all over my body. I’d been unable to move. I left the hospital late at night walking with a

              limp.


              I planned to kill myself the same as Kurt Cobain had two years earlier, with a gun in my mouth. I lost

              thirty pounds after I got out of the hospital. I wanted to kill myself at the lake but I was afraid the cold

              water would keep me alive. Instead I went back to the hospital crying. It was after midnight. I had been

              out of the hospital a month. I didn’t have anybody else I could cry to. My friend who had been in the

              room with me when I overdosed had turned me over and left me to die.


              A resident at the hospital gave me some Klonopin. The next day I enrolled in a drug treatment program.

              In the program I could cry every day. Nobody cared.


              Later that year I was hauling cameras in Seattle, working on a docudrama about Prefontaine starring

              Jared Leto. Prefontaine was the original Nike hero. A long-distance runner from the University of Oregon

              and a protégé of Bill Bowerman’s. A statue of Pre stands in the Nike headquarters.


              It was just after the grunge movement and I was living with a girl from a good family who was giving up

              everything—including me—to service a cocaine addiction. Cobain was dead. Mudhoney never made it.

              Pearl Jam was out of town. Alice In Chains was nowhere. Soundgarden had broken up. It was summer

              in Seattle but there was nothing except rain.



chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                            12/15
6/11/2019
       Case                              The Score
               1:18-cv-05680-LDH-SJB Document  45-3- Believer Magazine
                                                          Filed        :: Reader View
                                                                 06/20/19        Page 14 of 16 PageID #: 404
              There’s still speculation that Cobain’s suicide was a murder. People said, “What an idiot. He had

              everything.” But obviously he didn’t have everything. Obviously he was profoundly sad. Others said a

              person has no right to kill themselves once they have a child. But I thought, They can take everything

              else but you always have that. There’s an escape clause built into every social contract.


              9.

              I sent a letter to my friend Heathen. I said, “Gosh, you know.” I said I wanted to be somewhere safe but

              public. I wanted to be on a leash or have a bit in my mouth. I didn’t want to be expected to speak. I had

              been in the papers recently for a book I’d written. My father had responded by sending letters to the

              editors insisting there was nothing wrong with me. I hadn’t been abused, I was just spoiled. He

              complained to one reporter, “He’s not damaged. My son is a success.” He told anyone who would listen

              that those group homes were actually very nice places.


              I told Heathen I was just finishing an essay that would combine everything I’ve ever seen and end with a

              man standing in front of a chasm, preparing to jump. But I didn’t want to jump. I wanted to be naked and

              available and wanted. I didn’t want to know who was doing what. I didn’t want to engage with the

              politicians, the missing ballots in Prince George. I thought about Daniel Pearl saying, “I am a Jew. My

              mother is a Jew.” I thought about Theo van Gogh, Mohammed Bouyeri stepping from the shadow. Theo

              begging for mercy. “Don’t do it. Don’t do it.” First a bullet, then several more. Then Bouyeri slits his

              throat, pins his manifesto to Theo’s chest with a dagger, and Amsterdam is never the same again.


              I lived in Amsterdam. It was 1992 and I was a barker for a live sex show called the Casa Rosso. I was

              dating a hooker from Australia and then Miriam, a Surinamese cabaret dancer whose husband was in

              jail for murder. It was the first time a woman ever took me home, tied me up, and slapped me without me

              paying for it. I didn’t know anything about the world in 1992. It would be thirteen years before I fell in

              love.


              In my letter I told Heathen I wanted to be penetrated and pierced and laughed at and pulled along by my

              hair. I wanted to be objectified. I wanted to be restrained and suffocated. I wanted to be slapped and

              talked down to. I had just come back from Israel, seen the smoke rising from the Lebanese villages

              beyond the hills, stared into the muzzle of a tank, witnessed the jet hovering still in the sky while

              Caterpillar D9s churned the soft red soil along the border. I walked along the fence watching for snipers,

              clenching my fists and pressing them against my head. I spoke with residents in deserted towns terrified

              to walk down the street. Realized for the first time that war is not about destruction, it’s about fear.




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                          13/15
6/11/2019
       Case                              The Score
               1:18-cv-05680-LDH-SJB Document  45-3- Believer Magazine
                                                          Filed        :: Reader View
                                                                 06/20/19        Page 15 of 16 PageID #: 405
              I told Heathen I’d lost my girlfriend to the new sexual politics. I said I wanted a strap-on forced in my

              mouth while the girl wearing the strap-on spoke with her friends. I wanted pictures to be taken and

              posted everywhere. I didn’t want to have sex but I wanted to be penetrated. I didn’t want to go down on

              anybody but I wanted to be sat on by people wearing clothes. I wanted to be the only one naked.


              There was a war going on between cultures. There was a new Crusade but the weapons were bigger. I

              apologized for being selfish. It had nothing and everything to do with the controversial Dutch filmmaker.

              The great conflict of the new century had moved into direct and violent contact with the outer limits of

              the Enlightenment. One man—deranged, on the edge of society, an immigrant’s son, discriminated

              against, lacking opportunities, caught in the World Wide Web of militant Islam. The internet Jihadist

              Pornstore filled with dirty videos of beheadings, throat slittings, a boot pressing into a woman’s stomach

              while a geyser of blood erupted from her neck, martyr glorification, bearded men holding guns and

              smiling for the camera before leaving to seek their deaths. All of these found on a short stack of DVDs in

              Bouyeri’s apartment. And the other man, the one he killed, a minor celebrity, an attention seeker, a

              Dutch Bill O’Reilly. A man full of hate and convenient ideologies, a nationalist, a xenophobe, a grand-

              nephew of one of the greatest painters the world has ever known.


              A woman screamed at Bouyeri as he reloaded his gun—“You can’t do this!”


              “Yes, I can,” he replied.


              That was 2004.


              This was 2006. It was two years after Theo van Gogh’s ugly murder. My girlfriend was fucking three men

              in a tent, in a city that had sprung up in a week with forty thousand naked wanderers, all of them

              covered in a thin film of white dust, looking to get high. A dry mecca of disposable art. They would burn

              everything.


              “That’s when I decided to leave you,” she said. I don’t think she had ever heard of Theo van Gogh,

              though I’m sure she attended the Van Gogh Museum as well as the Anne Frank Huis.


              Later, Lissette would leave a brief note and a small pile of my possessions on my doorstep. Inside of

              these things, in a white box, would be a plastic Baggie and inside of that a sugar cube full of acid and a

              capsule full of ecstasy. She hoped I would see what she saw. The pills and the sugar would help me

              understand, like Rex Hofman, who drinks a cup of tea in order to find out what happened to his wife,

              who disappeared three years earlier, and wakes up in a coffin, buried alive.


              Later, I would send a note to Heathen explaining everything I wanted in the current political climate. I

              told her I wanted what everybody else wants, it’s just the details are different. I see connections

chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                          14/15
6/11/2019
       Case                              The Score
               1:18-cv-05680-LDH-SJB Document  45-3- Believer Magazine
                                                          Filed        :: Reader View
                                                                 06/20/19        Page 16 of 16 PageID #: 406
              everywhere I look. It’s not that it doesn’t make sense, it makes perfect sense, just that lives are

              fractured. I can easily keep this many balls in the air. This is who I am. This is the world right now.


              I finished the note by saying I wanted to be afraid and I wanted to cry with someone who’s not afraid to

              make me sad, who doesn’t stop just because I’m crying.


              Heathen wrote me back. She said she wanted the same thing.




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=658                                        15/15
